SENTENCIA
El peticionario, Municipio de Carolina, solicita la revi-sión de una resolución dictada por el Tribunal de Circuito de Apelaciones, mediante la cual desestimó, por tardío, el recurso de certiorari que le fuera presentado por dicho Municipio. A través del mencionado recurso, el peticionario *898solicitaba la revisión de una resolución dictada por el Tribunal de Primera Instancia, en la cual le ordenó notificar a los recurridos su determinación en cuanto a las correspon-dientes solicitudes de permiso de uso para sus respectivos, establecimientos comerciales.
El 18 de febrero de este año concedimos un término a la parte recurrida para mostrar causa por la cual no debía-mos revocar la resolución recurrida y devolver este asunto al Tribunal de Circuito de Apelaciones para su considera-ción en sus méritos. Transcurrido el tiempo concedido, dicha parte no ha comparecido.
I
El 25 de mayo de 1999, el Tribunal de Primera Instan-cia dictó una resolución, archivada en autos copia de su notificación el 2 de junio de 1999, mediante la cual ordenó al peticionario, Municipio de Carolina, que notificara a los recurridos (José Reyes Mateo, Jorge Lay, Gabriel Martí-nez, Andrés Martínez y Rafael Burgos), los cuales son due-ños de los negocios en controversia, su determinación final sobre la solicitud hecha por éstos para el permiso de uso de sus establecimientos comerciales y que se les advirtiera de su derecho a solicitar reconsideración.
Inconforme con la anterior resolución, el peticionario so-licitó su reconsideración el 21 de junio de 1999. En vista de ello, el Tribunal dictó una orden el 24 de junio de 1999, archivada en autos copia de su notificación el 30 de junio de 1999, mediante la cual dispuso que dicha solicitud sería considerada en la vista señalada para el 31 de agosto. Me-diante minuta, notificada el 9 de septiembre de 1999, el Tribunal de Primera Instancia se negó a reconsiderar.
Inconforme, el peticionario presentó una solicitud de certiorari ante el Tribunal de Circuito de Apelaciones, el 7 de octubre de 1999. El 27 de octubre, dicho Tribunal dictó una resolución, archivada en autos copia de su notificación *899el 9 de noviembre de 1999, mediante la cual desestimó el recurso por tardío. Determinó el tribunal apelativo que, como el Tribunal de Primera Instancia notificó su resolu-ción interlocutoria el 2 de junio de 1999, el peticionario tenía hasta el 17 de junio para solicitar reconsideración y no fue hasta el 21 de junio que lo hizo, fuera del plazo legal pautado y sin justificar tal dilación. Concluyó, por lo tanto, que no se interrumpió el término para acudir en certiorari, el cual venció el 2 de julio de 1999, por lo que al ser pre-sentado el 7 de octubre, fue presentado fuera del término de estricto cumplimiento, sin haber mediado justa causa para tal demora.
El 24 de noviembre de 1999, el peticionario presentó una moción de reconsideración, en la que incluyó por pri-mera vez copia del supuesto sobre, en el que se le notificó la resolución interlocutoria dictada por el Tribunal.de Pri-mera Instancia, cuyo matasellos especifica como fecha del depósito en el correo el 4 de junio de 1999. Por tal razón, el peticionario alegó que contando el término a partir de la fecha del depósito en el correo, la reconsideración ante el tribunal de instancia fue presentada en tiempo.(1)
El 2 de diciembre de 1999, el Tribunal de Circuito de Apelaciones dictó una resolución, archivada en autos copia de su notificación el 17 de diciembre, mediante la cual de-negó la reconsideración solicitada. Determinó el Tribunal de Circuito de Apelaciones que es en su moción de reconsi-deración cuando el peticionario alega y acredita por pri-mera vez que se le notificó la resolución el 4 de junio de 1999, ya que el sobre no fue incluido originalmente en el apéndice del recurso de certiorari', razonó, además, dicho Tribunal, que no se acreditó que dicho sobre correspondía a la resolución de marras.
Inconforme, el peticionario acude ante nos el 14 de *900enero del 2000, señalando como único error, que el Tribunal de Circuito de Apelaciones erró al declararse sin jurisdicción”.
II
Tanto el Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico, según enmendada, 4 L.P.R.A. sec. 22k(f), como la Regia 32(D) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, establecen un término de treinta (30) días para la presentación de un recurso de certiorari ante el Tribunal de Circuito de Apelaciones con el fin de revisar resoluciones u órdenes del Tribunal de Primera Instancia. El término dispuesto es de cumpli-miento estricto, excepto cuando mediaren circunstancias especiales, debidamente sustentadas en la petición de cer-tiorari, para justificar la presentación tardía del recurso.
El foro apelativo no goza de discreción para prorrogar dicho término de cumplimiento estricto automáticamente. Sólo tendrá discreción para ello cuando la parte que lo so-licita demuestra justa causa para la tardanza. La justa causa no puede estar sostenida en vaguedades, excusas o planteamientos estereotipados, sino con explicaciones con-cretas y particulares, debidamente evidenciadas, que le permitan al tribunal concluir que la tardanza ocurrió razo-nablemente por circunstancias especiales. Véanse: Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997).
No obstante, la Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III, según enmendada por la Ley Núm. 40 de 10 de enero de 1999, afectó la forma en que ha de compu-tarse dicho término, en casos en que la fecha del archivo en autos de copia de la notificación de la sentencia, resolución u orden sea distinta a la del depósito en el correo de dicha notificación. A estos efectos dispone lo siguiente:
*901Será deber del secretario notificar a la brevedad posible dentro de las normas que fije el Tribunal Supremo, las sentencias que dicte el tribunal, archivando en autos copia de la sentencia y de la constancia de la notificación y registrando la sentencia. La anotación de una sentencia en el Registro de Pleitos y Procedi-mientos constituye el registro de la sentencia. La sentencia no surtirá efecto hasta archivarse en autos copia de su notificación y el término para apelar empezará a correr a partir de la fecha de dicho archivo. Si la fecha de archivo en autos de copia de la notificación de la sentencia, resolución u orden es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo. 32 L.P.R.A. Ap. III.
Con la enmienda a la regla antes citada, se persiguió eliminar el efecto reductor del término para recurrir pro-ducido por la diferencia entre la fecha del depósito en el correo con la fecha del archivo en autos de la copia de la notificación de la sentencia, orden o resolución de modo que se comience a contar el término para acudir en alzada a partir de la fecha del depósito en el correo. Esto fue lo que ocurrió en el caso de autos, con la única diferencia que el peticionario no presentó conjuntamente con su recurso una copia del sobre que acreditaba la fecha del depósito en el correo. Lo hizo, sin embargo, cuando presentó su solici-tud de reconsideración, luego de que se le desestimara el recurso por tardío.
La mencionada enmienda fue sometida a nuestro escru-tinio en Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000). En casos en que no exista simultaneidad entre el archivo en autos y la notificación por correo, el punto de partida para computar los términos lo es el depósito en el correo. Aunque no incluir el sobre de envío dentro de los términos no acarrea automáticamente falta de perfecciona-miento en tiempo del recurso incoado y la consecuente falta de jurisdicción, insistimos que la mejor práctica es incluir una copia del sobre sellado en la que claramente conste la fecha de envío, como parte de los documentos que *902acreditan la jurisdicción de los tribunales apelativos.(2) Véase, además, Román et al. v. K-mart Corp. et al., 151 D.P.R. 731 (2000).
No obstante, si una vez señalada la omisión ésta es sub-sanada con prontitud por el recurrente, el Tribunal tiene autoridad y obligación de atender el recurso.
En el caso de autos el Tribunal de Primera Instancia dictó la resolución apelada el 25 de mayo de 1999 y su copia fue archivada en autos el 2 de junio de 1999, pero enviada por correo el 4 de junio. El término de quince (15) días a partir de la puesta en el correo vencía el 19 de junio de 1999, que por ser sábado se prorrogó hasta el próximo día laborable, es decir el 21 de junio de 1999, día cuando el peticionario Municipio de Carolina presentó su solicitud de reconsideración. El recurso fue presentado a tiempo. Al en-terarse de que su recurso en el Tribunal de Circuito de Apelaciones fue desestimado por falta de jurisdicción, den-tro de los términos presentó reconsideración en la que sub-sanaba la falta, incluyendo el sobre que acreditaba el de-pósito en el correo de la resolución recurrida.
Por otro lado, la parte recurrida no ha replicado en forma alguna, y mucho menos probado, las alegaciones de la parte recurrente respecto a la fecha en que la resolución de marras fue puesta en el correo.
A tenor con lo anteriormente expresado, se expide el auto de “certiorari”y se revoca el dictamen del Tribunal de Circuito de Apelaciones. Se devuelve el caso a dicho tribunal para que sea atendido en sus méritos.
Así lo pronunció, manda el Tribunal y certifica la Secre-*903taria del Tribunal Supremo. El Juez Asociado Señor Rebo-llo López disintió con una opinión escrita. El Juez Asociado Señor Rivera Pérez se inhibió.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
— O —

 Contando el término de quince (15) días a partir del 4 de junio de 1999, éste vencía el 19 de jimio de 1999, que por ser sábado se prorroga al próximo día labora-ble, o sea, el lunes 21 de junio de 1999.


 Según señalamos en Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000), ni el Reglamento del Tribunal de Circuito de Apelaciones ni el de este Tribunal exigen la inclusión del sobre de envío, ya que fueron aprobados antes de la Ley. Núm. 40 de 10 de enero de 1999 (32 L.P.R.A. Ap. III), que enmendara la Regla 46 de Procedimiento Civil. No obstante, subsiste la obligación del recurrente de hacer for-mar parte de la petición un apéndice que contenga copia de todos aquellos documen-tos necesarios para establecer de manera fehaciente la jurisdicción de los tribunales apelativos.